        18-11852-jlg         Doc 74-1        Filed 05/31/19 Entered 05/31/19 06:29:47                       Discharge Ch
                                              7: Notice Recipients Pg 1 of 2
                                                     Notice Recipients
District/Off: 0208−1                       User:                                Date Created: 5/31/2019
Case: 18−11852−jlg                         Form ID: 318                         Total: 54


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
cr          Financial Services Vehicle Trust
7369600     Dimitrios Oikonomopoulos
7369607     Rigel Shaholli
7440034     Varacalli & Hamra LLP, 32 Broadway NY NY 10004 Sui
7369612     Yanni Bonikos
                                                                                                                    TOTAL: 5

Recipients of Notice of Electronic Filing:
ust         United States Trustee         USTPRegion02.NYECF@USDOJ.GOV
tr          Robert L. Geltzer         trusteegeltzer@geltzerlaw.com
aty         Anthony R Portesy           aportesy@vhllp.com
aty         Douglas Varacalli          Douglas.Varacalli.Esq@gmail.com
aty         John M Dubuc           jdubuc@schillerknapp.com
aty         Katherine R. Catanese          kcatanese@foley.com
aty         Robert A. Wolf          rwolf@tarterkrinsky.com
aty         Robert L. Geltzer         trusteegeltzer@geltzerlaw.com
                                                                                                                    TOTAL: 8

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Panos Papadopoulos Seretis        162 W 54th Street         10D         New York, NY 10019
cr          BMW Financial Services          AIS Portfolio Services, LP        4515 N Santa Fe Ave         Dept
            APS        Oklahoma City, OK 73118
unk         Rigel Shaholli       1875 Harman St         Ridgewood
unk         Ioanis Bonikos        24−03 Ditmars Blvd          Apt 2R        Astoria
cr          Dimitrios Oikonomopoulos          38−22 crescent St        1st Fl       Queens
7358953     AAdvantage         P.O. Box 13337         Philadelphia, PA 19101−3337
7369594     Aadvantage        P.O. Box 13337         Philadelphia, PA 19101−3337
7358954     American Express         P.O. Box 1270         Newark, NJ 07101−1270
7369595     American Express         P.O. Box 1270         Newark, NJ 07101−1270
7499166     American Express National Bank          c/o Becket and Lee LLP          PO Box 3001        Malvern PA
            19355−0701
7463339     BMW Financial Services NA, LLC            4515 N Santa Fe Ave. Dept. APS          Oklahoma City, OK 73118
7366968     BMW Financial Services NA, LLC            AIS Portfolio Services, LP        4515 N. Santa Fe Ave. Dept
            APS        Oklahoma City, OK 73118
7369597     BMW of North America, LLC            300 Chestnut Ridge Road          Wodcliffe Lake, NJ 07677−7731
7358955     Black Card        P.O. Box 13337         Philadelphia, PA 19101−3337
7369596     Black Card        P.O. Box 13337         Philadelphia, PA 19101−3337
7358956     Capital One        P.O. Box 71083         Charlotte, NC 28272−1083
7369598     Capital One        P.O. Box 71083         Charlotte, NC 28272−1084
7466226     Capital One Bank (USA), N.A.          by American InfoSource as agent          4515 N Santa Fe Ave       Oklahoma
            City, OK 73118
7358957     Chase        P.O. Box 15123        Wilmington, DE 19850−5123
7369599     Chase        P.O. Box 15123        Wilmington, DE 19850−5123
7358958     Dimitrios Oikonomopoulos          129−19 7th Ave         College Point, NY 11356
7372602     Dimitrios Oikonopoulos         38−22 Crescent St, 1st Fl        Queens, NY 11101
7358959     Discover       P.O. Box 71084          Charlotte, NC 28272−1084
7369601     Discover       P.O. Box 71084          Charlotte, NC 28272−1084
7456297     Discover Bank        Discover Products Inc         PO Box 3025          New Albany, OH 43054−3025
7372603     Ioanis Bonikos        24−03 Ditmars Blvd. Apt 2R          Queens, NY 11105
7507746     M&T BANK            PO BOX 1508           BUFFALO, NY 14240
7369603     M&T Bank          P.O. Box 62014         Baltimore, MD 21264−2014
7369605     New York City Department of Health & Mental Hygien             42−09 28th St        Long Island City, NY 11101
7460135     New York State Department of Taxation & Finance           Bankruptcy Section         P O Box 5300        Albany New
            York 12205−0300
7369672     PRA Receivables Management, LLC             PO Box 41021          Norfolk, VA 23541
7506063     PYOD, LLC           Resurgent Capital Services        PO Box 19008         Greenville, SC 29602
7369606     Quest Diagnostics        500 Plaza Drive        Secaucus, NJ 07094
7372604     Rigel Shaholli       1875 Harman St         Queens, NY 11385
7358960     Rigel Shaholli       32 Broadway         Suite 1818        New York, NY 10004
7369608     Synchrony Bank          P.O. Box 960061         Orlando, FL 32896−0061
7369609     T−Mobile        P.O. Box 742596          Cincinnati, Ohio 45274−2596
7372865     Varacalli & Hamra, LLP         Attn: Douglas Varacalli         32 Broadway, Ste 1818        New York, NY
            10004
7369610     W54−7 LLC.          2207 Coney Island Avenue           Brooklyn, NY 11223
7369611     Westside GI        P.O. Box 28166         New York, NY 10087
7358961     Yannis Bonikos         2403 Ditmars Blvd         Apartment 2R         Astoria, NY 11105
18-11852-jlg   Doc 74-1   Filed 05/31/19 Entered 05/31/19 06:29:47   Discharge Ch
                           7: Notice Recipients Pg 2 of 2
                                                                         TOTAL: 41
